Citation Nr: 0738557	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-29 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether a timely notice of disagreement (NOD) was filed with 
respect to a June 6, 2001, RO decision denying an application 
to reopen a claim of eligibility for entitlement to 
nonservice-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The appellant claims that he has recognized service as a 
member of the Army of the United States.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from an adverse determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The Manila, the Republic of the Philippines, RO 
currently has jurisdiction over the claim.


FINDINGS OF FACT

1.  The Los Angeles RO denied an application to reopen a 
claim of eligibility for entitlement to nonservice-connected 
pension benefits on June 6, 2001.

2.  On April 19, 2002, the appellant submitted a VA Form 9 to 
the Los Angeles RO that can be reasonably construed as 
evidencing disagreement with its June 6, 2001, determination 
and seeking appellate review of that decision.


CONCLUSION OF LAW

A timely NOD was received within one year of the June 6, 2001 
RO decision denying an application to reopen a claim of 
eligibility to entitlement to nonservice-connected pension.  
38 U.S.C.A. §§ 7105(a), (b), (c) (West 2002); 38 C.F.R. 
§§ 19.34, 20.101(c), 20.201, 20.300, 20.302(a), 20.305 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to establish eligibility to entitlement 
to nonservice-connected pension.  Historically, an April 1990 
Board decision denied his claim of entitlement to nonservice-
connected pension on the basis that he did not have the 
prerequisite service for the type of benefits being sought.  
Over the ensuing years, the appellant filed numerous 
statements seeking to reopen his claim.

In October 2000, the Los Angeles RO received the appellant's 
request to reopen a claim of eligibility for entitlement to 
nonservice-connected benefits.  By letter dated June 6, 2001, 
the Los Angeles RO denied the application to reopen.  The 
case has come before the Board seeking appellate review of 
the RO's jurisdictional finding that the appellant did not 
submit a timely NOD with respect to its June 6, 2001, 
decision.  See 38 C.F.R. §§ 19.34, 20.101(c) (an RO 
jurisdictional finding on timeliness of an NOD is an 
appealable issue).

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, after a statement of the 
case (SOC) has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7104.  An NOD must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction (AOJ), i.e. the RO; (2) be filed in 
writing; (3) be filed with the AOJ; (4) be filed within one 
year after the date of mailing of notice of the AOJ decision; 
and (5) be filed by the claimant or the claimant's authorized 
representative.  38 C.F.R. §§ 20.201, 20.300. 

While special wording is not required, an NOD must be in 
terms that can be reasonably construed as disagreement with 
that determination and a desire for appellate review.  
38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. 
Cir. 2002).  The VA system is a non-adversarial, pro-claimant 
system wherein pro se filings are liberally and 
sympathetically construed.  Szemraj v. Principi, 357 F.3d 
1370, 1373 (Fed. Cir. 2004); EF. v. Derwinski, 1 Vet. App. 
324 (1991).

Without a timely NOD with the unfavorable determination by 
the AOJ, the Board has no jurisdiction to consider the merits 
of an appeal of such determination.  38 U.S.C.A. §§ 7105(c), 
7108.  See Marsh v. West, 11 Vet. App. 468 (1998).

Following the June 6, 2001 RO denial, the veteran submitted 
statements to the Los Angeles RO in May2001, and the Manila 
RO in December 2001, requesting notification as to the status 
of his claim.  On April 19, 2002, he submitted to the Los 
Angeles RO a VA Form 9, entitled "APPEAL TO BOARD OF 
VETERANS' APPEALS," requesting a hearing either before the 
RO or the Board.

The VA Form 9 filed by the appellant on April 19, 2002 meets 
the regulatory requirements of a written document being filed 
at the AOJ within one year from the date of notice of denial.  
38 C.F.R. §§ 20.300, 20.302(a).  As there were no other 
claims adjudicated before the RO at that time, the Board can 
find by implication that the April 2002 filing was directed 
against the RO's denial of his application to reopen his 
claim of eligibility for nonservice-connected benefits.  Cf. 
38 C.F.R. § 20.201 (a claimant must identify the specific 
determination being appealed where notice was provided on 
several issues adjudicated at the same time).  See generally 
EF., 1 Vet. App. at 326 (given VA's non-adversarial process, 
there is nothing "magical" about statements on an 1-9 form 
with the statutory duty to assist extending to liberally 
reading claimant's statements in the context of the evidence 
of record).

The dispositive issue on appeal, therefore, is whether the 
April 2002 VA Form 9 expresses disagreement with the June 
2001 decision and, if so, whether it evidences an intent to 
seek appellate review.  On its face, the VA Form 9 includes 
an advisement for a claimant to "[s]end this appeal to the 
local Department of Veterans Affairs (VA) office which made 
the decision being appealed."  While the VA Form 9 is not in 
and of itself is not designed to appeal an AOJ determination, 
the document does serve to establish that the appellant 
disagreed with the RO's June 2001 determination and sought to 
prosecute an appeal, including an opportunity to present 
testimony before either the Board or RO.  Upon a liberal 
construction and sympathetic reading of this pro se 
claimant's statements, the Board finds that the April 2002 VA 
Form 9 filing can be reasonably construed as evidencing 
disagreement with the RO's June 6, 2001 determination and 
seeking appellate review of that decision.

Accordingly, the Board finds that the April 2002 VA Form 9 
filed by the appellant constitutes a timely filed, written 
document expressing disagreement with the RO's June 6, 2001, 
denial of an application to reopen a claim of eligibility to 
nonservice-connected pension benefits.  To this extent only, 
the appeal is granted.
ORDER

The appellant filed a timely notice of disagreement with the 
rating decision of June 2001.  To this extent only, the 
appeal is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


